925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Philip James JOPLIN, Plaintiff-Appellant,v.Randy PLONKA, Defendant-Appellee.
No. 90-1776.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Philip James Joplin, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking damages and declaratory relief, Joplin sued the inmate physician at the St. Clair County (Michigan) jail alleging that the medical treatment he received from Plonka during his incarceration at the jail from November 8, 1988 to May 22, 1989, constituted deliberate indifference to his serious medical needs in violation of the eighth amendment.  Subsequent to his release from the St. Clair County Jail, in November or December of 1989, another physician determined that Joplin suffered from chronic liver disease (hepatitis and cirrhosis).


4
After a review of the magistrate's report and recommendation in light of Joplin's generalized objections, the district court adopted the magistrate's report and recommendation and granted summary judgment for defendant.  Joplin has filed a timely appeal.


5
Upon review, we conclude that the district court properly granted summary judgment because the record shows that there is no genuine issue as to any material fact and that defendant is entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


6
Accordingly, the district court's judgment is affirmed for the reasons stated in the magistrate's report and recommendation filed June 15, 1990, as adopted by the district court's opinion and order filed July 11, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation